

116 HR 2552 IH: Protecting Local Access to Care for Everyone Act of 2019
U.S. House of Representatives
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2552IN THE HOUSE OF REPRESENTATIVESMay 7, 2019Mr. Kilmer (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Health and Human Services to prevent certain payment reductions for
			 clinic visit services furnished at excepted off-campus outpatient
			 departments of a provider under the Medicare program.
	
 1.Short titleThis Act may be cited as the Protecting Local Access to Care for Everyone Act of 2019 or the PLACE Act of 2019. 2.Preventing certain payment reductions for clinic visit services furnished at excepted off-campus outpatient departments of a provider under the Medicare program (a)In generalThe Secretary of Health and Human Services shall, for purposes of payment under part B of title XVIII of the Social Security Act (42 U.S.C. 1395j et seq.) for clinic visit services (as defined in subsection (c)) furnished during the period beginning on January 1, 2019, and ending on December 31, 2020, by an applicable provider (as defined in such subsection), treat such services as if such services had been furnished by a department of a provider located on the campus (as defined in section 413.65(a)(2) of title 42, Code of Federal Regulations (or any successor regulation)) of such provider.
 (b)ReimbursementIn the case of such clinic visit services furnished during the period described in subsection (a) by such an applicable provider for which payment has already been made under such part B as of the date of the enactment of this Act, the Secretary of Health and Human Services shall promptly reimburse such provider in an amount equal to the difference between the payment for such services under subsection (a) and the amount actually paid for such services.
 (c)DefinitionsIn this section: (1)Applicable providerThe term applicable provider means a department of a provider that would be an off-campus outpatient department of a provider (as defined in section 1833(t)(21)(B) of the Social Security Act (42 U.S.C. 1395l(t)(21)(B)) but for the application of clause (ii) or (iv) of such section.
 (2)Clinic visit servicesThe term clinic visit services means those services identified by Healthcare Common Procedure Coding System code G0463 (or a successor code).
 (3)Department of a providerThe term department of a provider has the meaning given such term in section 413.65(a)(2) of title 42, Code of Federal Regulations, as in effect as of the date of the enactment of this Act.
				